PER CURIAM
Petitioner seeks judicial review of a final order that placed him in administrative segregation for one year, because he represents “an active and extreme threat to others within the prison population.” We affirm.
Petitioner first contends that no administrative rule authorizes his placement in administrative segregation. He is wrong. OAR 291-46-025(2) provides that an inmate may be involuntarily segregated if he “constitute^] an immediate and continuing threat to the safety and security of the institution, its staff, visitors and other inmates.”
Petitioner next contends that the evidence that he is a threat to the safety of other inmates in OSP is limited to uncorroborated allegations of unnamed informants.1 He is wrong again. The record contains sufficient corroboration of the information supplied by the confidential informants. See Solar v. OSP, 87 Or App 222, 226, 742 P2d 611, rev den 304 Or 280 (1987); see also Bekins v. Cupp, 274 Or 115, 123, 545 P2d 861 (1976).
Affirmed.

 Petitioner’s other contentions have no merit and require no discussion.